Citation Nr: 1508577	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  10-03 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a mood disorder.

2.  Entitlement to an initial rating greater than 10 percent for chondromalacia of the right knee with degenerative joint disease.

3.  Entitlement to an initial rating greater than 10 percent a left knee strain with degenerative joint disease.

4.  Entitlement to an initial rating greater than 10 percent for a right foot strain with degenerative changes.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active duty service from December 1972 to March 1977.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2009 rating decision in which the RO, inter alia, awarded service connection for chondromalacia of the right knee with degenerative joint disease, a left knee strain with degenerative joint disease and a right foot strain with degenerative changes, and assigned an initial, 10 percent rating for each disability, effective March 11, 2009. 

In December 2011, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C, for further action, to include additional development of the evidence.  Thereafter, in a March 2013 determination, the Board denied entitlement to increased ratings for the above claims.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2014 Memorandum Decision the Court vacated the Board's decision with respect to the above denials and remanded the matter to the Board.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board concludes that a remand is warranted prior to adjudication of the above claims.  Specifically, a November 2012 private psychiatric record indicated that the Veteran's leg pain had "gotten worse" over time.  In addition, a May 2014 private psychiatric record noted leg pain, particularly on standing for extended periods of time.  He also was unable to fish due to leg problems.  It is unclear from the record the exact timing of the worsening of the Veteran's leg pain, but the evidence certainly suggests a worsening of lower extremity symptoms since the last VA examination.  As such, the Board concludes that a remand for another VA examination is warranted.

In reaching that conclusion, the Board recognizes that the Veteran's claim was remanded by the Board in December 2011, in part, to afford him a VA examination and that he failed to appear for his scheduled January 2012 examination.  However, the Board observes that a letter informing the Veteran of the examination is not of record and in January 2012 the AMC attempted to contact the Veteran, but his listed phone number was not valid.  

As discussed above, there is a suggestion of a worsening of symptoms since January 2012 and the Board also finds it significant that the Veteran appeared for a January 2014 VA psychiatric examination.  Given the Veteran's obvious interest in his claims, as evidenced by his appeal of the prior Board decision to the Court and his appearance at the January 2014 VA examination, and the fact that a letter informing him of the scheduled January 2012 examination is not of record, another examination should be scheduled.    

The Veteran is notified that it is his responsibility to report for scheduled examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2014). 

The RO/AMC also should take the opportunity to associate with the electronic claims file VA treatment records from January 2012 to the present.

In addition to the foregoing, the Board notes that the Veteran has filed a notice of disagreement as to rating decisions of the RO on the issue of entitlement to service connection for a mood disorder.  The RO acknowledged in a March 2014 letter to the Veteran that a notice of disagreement had been filed on the issue and that a statement of the case (SOC) would be issued.  Nevertheless, in light of the Court's holding in Manlincon v. West, 12 Vet. App. 238 (1999), the Board concludes that a remand is required to ensure that an SOC that addresses the issue is provided to the Veteran. 

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC addressing the issue of entitlement to service connection for a mood disorder.  The Veteran should be provided the opportunity to perfect a timely Substantive Appeal (VA Form 9) with respect to the issue.  The RO/AMC is free to undertake any additional development deemed necessary with respect to the issue.

2.  Associate VA treatment records for the Veteran from all applicable facilities from January 2012 to the present.

3.  Schedule the Veteran for appropriate VA examination(s), to include a complete physical examination, in order to determine the current severity of his right knee, left knee, and right foot disabilities.  

The VBMS and Virtual VA records must be provided to the examiner for review in conjunction with the examination, and the examiner should note that such have been reviewed.  All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.

As to the right foot disability in particular, the examiner should, to the extent possible, distinguish any impairment associated with the Veteran's service-connected right foot strain with degenerative changes from any impairment associated with nonservice-connected right foot disabilities.  If it is not medically possible to distinguish impairment due to service connected and nonservice-connected conditions, then the examiner should clearly so state.

4.  If the Veteran does not report for the VA examination(s), associate the letter informing the Veteran of the date, time and location of the VA examination(s) with his electronic claims folder.

5.  After the above is complete, readjudicate the Veteran's increased rating claims.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and he should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

